     Case 3:19-cv-02214-JPW-PT Document 11 Filed 06/11/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TODD LINGENFELTER,                      :   Civil No. 3:19-cv-2214
                                        :
          Plaintiff,                    :
                                        :
     v.                                 :
                                        :
LT. LIPTAK,                             :
                                        :
          Defendant.                    :   Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 11th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

     1.    Plaintiff’s motion to proceed in forma pauperis is
           construed as motions to proceed without full prepayment
           of fees and costs and the motion (Doc. 3) is granted.

     2.    The complaint (Docs. 1 and 2) is deemed filed.

     3.    Plaintiff must, and has agreed to, pay the full $350.00
           filing fee regardless of the outcome of the litigation. See
           Doc. 3.

     4.    Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
           Superintendent/Warden, or other appropriate official at
           Plaintiff’s place of confinement is directed to deduct an
           initial partial filing fee of 20% of the greater of:

           (A)   the average monthly deposits in the inmate’s prison
                 account for the past six months, or
Case 3:19-cv-02214-JPW-PT Document 11 Filed 06/11/20 Page 2 of 3




      (B)   the average monthly balance in the inmate’s prison
            account for the past six months.

5.    The initial partial filing fee shall be forwarded to the Clerk
      of the United States District Court for the Middle District
      of Pennsylvania, P.O. Box 1148, Scranton, Pennsylvania,
      18501-1148, to be credited to the above-captioned docket
      number. In each succeeding month, when the amount in
      the Plaintiff’s inmate prison account exceeds $10.00, the
      Superintendent/Warden, or other appropriate official,
      shall forward payments to the Clerk of Court equaling
      20% of the preceding month’s income credited to
      Plaintiff’s prison account until the $350.00 fee is paid.
      Each payment shall reference the above-captioned docket
      number.

6.    The Clerk of Court is directed to send a copy of this Order
      to the Superintendent/Warden of the institution wherein
      Plaintiff is presently confined.

7.    Plaintiff’s complaint (Docs. 1 and 2) against the sole
      Defendant, Lt. Liptak, is dismissed without prejudice
      pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. §
      1915A.

8.    Within twenty-one (21) days from the date of this Order,
      Plaintiff may file an amended complaint as to his claims
      against Lt. Liptak.

9.    The amended complaint shall bear the same case number
      presently assigned to this action, shall be labelled as the
      “Amended Complaint,” and shall be direct, concise, and
      shall stand alone without any reference to any document
      filed in this matter. See Fed. R. Civ. P. 8(d).

10.   Should Plaintiff fail to file a timely amended complaint,
      the Court will dismiss Plaintiff’s complaint pursuant to 28
      U.S.C. § 1915(e)(2)(B)(ii) and direct the Clerk of Court to
      close the case.


                                    2
Case 3:19-cv-02214-JPW-PT Document 11 Filed 06/11/20 Page 3 of 3




11.   The Clerk of Court shall forward to Plaintiff two (2) copies
      of this Court’s prisoner civil-rights complaint form which
      Plaintiff shall use in preparing his amended complaint.


                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania




                                   3
